Case 6:19-cv-01837-CEM-LRH Document 48 Filed 12/17/19 Page 1 of 3 PageID 543



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA



STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY
COMPANY,
           Plaintiffs,
                                             v.
                                                     Case No. 6:19-cv-01837-CEM-LRH

ADVANTACARE OF FLORIDA, LLC,
CRN RECEIVABLE MANAGEMENT
LLC,
ADVANTACARE MULTI-SPECIALTY
GROUP, LLC,
KERRIANN FITZPATRICK, f/k/a
KERRIANN HERZOG,
JOHN MANCUSO,
KENNETH HOWE, and
FRANK SEVERIANO ALVAREZ JR.,
M.D.,
      Defendants,
_________________________________________/

                   ADVANTACARE MULTI-SPECIALTY
   GROUP, LLC’S CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                       DISCLOSURE STATEMENT


       Defendant, Advantacare Multi-Specialty Group, LLC., through undersigned counsel,

hereby files this Certificate of Interested Persons and Corporate Disclosure Statement:


       Advantacare Multi-Specialty Group, LLC., hereby discloses the following:

   1. The name of each person, attorney, association of persons, firm, law firm, partnership,
      and corporation that has or may have an interest in the outcome of this action – including
      subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
      that own 10% or more of a party’s stock, and all other identifiable legal entities related to
      any party in this case:
Case 6:19-cv-01837-CEM-LRH Document 48 Filed 12/17/19 Page 2 of 3 PageID 544



               State Farm Mutual Automobile Insurance Company
               State Farm Fire and Casualty Company
               Holland & Knight, LLP
               David I. Spector, Esq.
               James J. Duffy, Esq.
               Joseph F. Valdivia, Esq.
               Advantacare of Florida, LLC
               Frank Severiano Alvarez, Jr., M.D.
               Law Office of Chad A. Barr, P.A.
               Chad A. Barr, Esq.
               Advantacare Multi-Specialty Group, LLC
               CRN Receivable Management LLC
               Kerriann Fitzpatrick, f/k/a Kerriann Herzog - Defendant
               John Mancuso
               Kenneth Howe
               Law Offices of Gregory A. Zitani, PLLC
               Gregory A. Zitani, Esq.
               Rosenberg Law, P.A.
               Bruce Rosenberg, Esq.
               Alexis Rosenberg, Esq.

   2. The name of every other entity whose publicly-traded stock, equity, or debt may be
      substantially affected by the outcome of the proceedings:

       None, other than those identified in response to #1.

   3. The name of every other entity which is likely to be an active participant in the
      proceedings, including the debtor and the members of the creditors’ committee (or if no
      creditors’ committee, the twenty (20) largest unsecured creditors):

       None, other than those identified in response to #1.

   4. The name of each victim (individual or corporate), including every person who may be
      entitled to restitution:

               State Farm Mutual Automobile Insurance Company and State Farm Fire and
               Casualty Company have alleged that they are the victims of misconduct.


       I hereby certify that I am unaware of any actual or potential conflict of interest involving
the District Judge and Magistrate Judge assigned to this case and will immediately notify the
Court in writing upon learning of any such conflict.
Case 6:19-cv-01837-CEM-LRH Document 48 Filed 12/17/19 Page 3 of 3 PageID 545




                                                    Respectfully submitted,
                                                    __s/Bruce S. Rosenberg__
                                                    BRUCE S. ROSENBERG
                                                    Florida Bar No. 994782
                                                    rosenberg@rosenberglawpa.com
                                                    ALEXIS ROSENBERG
                                                    Florida Bar No. 335400
                                                    arosenberg@rosenberglawpa.com
                                                    ROSENBERG LAW, P.A.
                                                    6950 Cypress Road, Suite 107
                                                    Plantation, Florida 33317
                                                    (954) 790-6100



                                                    GREGORY ZITANI, Esq.
                                                    Florida Bar No. 188956
                                                    greg.zitani@westcolaw.com
                                                    Law Offices of Gregory Zitani, PLLC
                                                    4046 Sawyer Rd., Suite D
                                                    Sarasota, FL 34233
                                                    (941) 552-0373


                                                    Attorneys for Defendant




                                   CERTIFICATE OF SERVICE
     I certify that on December 17, 2019, I electronically filed the foregoing using the Court’s
CM/ECF system thereby serving all registered users in this case.


                                                    Respectfully submitted,

                                                    ___s/Bruce S. Rosenberg_____
                                                    Bruce S. Rosenberg, Esq.
